Name: Council Regulation (EEC) No 3842/90 of 21 December 1990 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries
 Type: Regulation
 Subject Matter: plant product;  trade policy;  EU finance;  Asia and Oceania
 Date Published: nan

 No L 367/8 29 . 12. 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3842/90 of 21 December 1990 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries rization given by the Community for the importation of these quantities, subject to a levy of not more than 6 % ad valorem, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 430/87 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the following : ' 1 . For products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand, the levy of not more than 6 % ad valorem applicable to imports shall be collected solely on the annual quantities resulting from the renewal of the Agreement approved by Decision 90/637/EEC Q for 1991 , 1992, 1993 and 1994.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 430/87 ('), as last amended by Regulation (EEC) No 3846/89 (2), lays down the arran ­ gements applicable to manioc and similar products origi ­ nating in certain third countries which qualify on import into the Community for a levy subject to a ceiling of 6 % ad valorem, which expire on 31 December 1990 as regards Thailand and China ; Whereas, by Decision 90/637/EEC (3), the Council approved the Protocol renewing the Cooperation Agree ­ ment between the European Economic Community and the Kingdom of Thailand on manioc production, market ­ ing and trade for 1991 to 1994 inclusive ; Whereas, consultations were held under Article 6 of the Trade and Economic Cooperation Agreement between the European Economic Community and the Peoples Republic of China (4) concerning imports into the Community of manioc falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 ; whereas the outcome of these consultations was a mutu ­ ally satisfactory solution comprising, on the one hand, the restriction by China of its exports in 1991 and 1992 and to 350 000 tonnes of manioc and, on the other, the autho ­ 0 OJ No L 347, 12. 12. 1990, p. 23 . 2. Paragraph 2 (c) shall be replaced by the following : '(c) China : 350 000 tonnes per year for 1991 and 1992'. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI (&lt;) OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 374, 22. 12. 1989, p. 3 . 0 OJ No L 347, 12. 12. 1990, p. 23 . (4) OJ No L 250, 19. 9 . 1985, p. 2.